Opinion filed July 7, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00107-CR
                                        __________

                               JEFFREY SHARP, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 33rd District Court
                                    Burnet County, Texas
                                 Trial Court Cause No. 38,147


                             MEMORANDUM OPINION

       The jury convicted Jeffrey Sharp of the offense of delivery of between one and four
grams of cocaine, found the enhancement allegations to be true, and assessed punishment at
confinement for thirty-five years. We dismiss the appeal.
       Appellant’s sentence was imposed on December 3, 2010. Appellant timely mailed a
motion for new trial, which was filed on January 5, 2011. Appellant’s notice of appeal was filed
on March 16, 2011, 103 days after the date sentence was imposed. Upon receiving this case,
which was transferred to this court from the Third Court of Appeals, this court notified the
parties by letter dated May 9, 2011, that the notice of appeal appeared to be untimely. We
requested that appellant respond and show grounds for continuing this appeal. We also informed
appellant that the appeal may be dismissed for want of jurisdiction.
         Appellant has responded to our letter by filing, on June 15, 2011, and June 20, 2011,
motions to retain appeal. In the motions, appellant states that he filed in the Third Court of
Appeals a timely motion for extension of time to file the notice of appeal in this cause pursuant
to TEX. R. APP. P. 26.3. Our review of appellant’s motions to retain appeal and our review of the
documents filed in this cause and in the companion cause1 reveal that no motion for extension
was timely filed in this cause but that a motion for extension to file notice of appeal was, instead,
filed in the companion cause on March 14, 2011, in the Third Court of Appeals.
         Rule 26.3 mandates that the notice of appeal and the motion for extension must be filed
within fifteen days after the deadline for filing the notice of appeal.                                 Pursuant to TEX. R.
APP. P. 26.2(a)(2), when the defendant timely files a motion for new trial, the notice of appeal is
due ninety days after the day sentence is imposed. In this case, the due date was March 3, 2011.
Appellant’s motions to retain appeal were not filed within fifteen days of March 3 and were,
therefore, not timely. Absent a timely filed notice of appeal or the granting of a timely motion
for extension of time, we do not have jurisdiction to entertain the appeal. Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996);
Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993). We are also without jurisdiction to
grant a motion for extension or, as in this cause, a motion to retain appeal that is filed more than
fifteen days after the date that the notice of appeal was due. Olivo, 918 S.W.2d 519.
         Accordingly, appellant’s motions to retain appeal are overruled, and the appeal is
dismissed for want of jurisdiction.


July 7, 2011                                                                      PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel2 consists of: Wright, C.J.,
McCall, J., and Hill, J.3




         1
           The companion case is our cause no. 11-11-00104-CR and trial court cause no. 37328. On this same date, we have
dismissed the companion case as moot because it dealt with a pretrial application for writ of habeas corpus seeking bail. Jeffrey
Sharp v. State, No. 11-11-00104-CR (Tex. App.—Eastland July 7, 2011, no pet. h.) (mem. op., not designated for publication).

         2
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         3
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.
                                                                  2